Citation Nr: 1116298	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-33 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran (Appellant) had active service in the U.S. Marine Corps from September 1968 to December 1970.  His awards and decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

On his September 2007 VA Form 9, the Veteran requested a Board hearing to be held at the RO.  In December 2007, he requested that he instead be afforded a personal hearing at the RO before a Decision Review Officer.  He was provided with the latter hearing in February 2008.

Although a fiduciary has been appointed for the Veteran, the fiduciary is not prosecuting the appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand of the case is required to provide the Veteran with adequate notice as to the information and evidence necessary to substantiate his claim, to schedule him for another VA examination, and for the AMC/RO to accomplish its duty to assist the Veteran in obtaining records from the U.S. Social Security Administration (SSA). 

The Board initially notes that, although the RO sent the Veteran correspondence in April 2006 intended to inform him of the information and evidence necessary to substantiate his claim, it does not appear the RO include the attachment entitled "What the Evidence Must Show."  This omission appears to have misled the Veteran into focusing on the impact of his non-service-connected disorders on his need for the aid and attendance of another person.  On remand, the AMC/RO should provide the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice.

The Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD), rated as 100 percent disabling, and left knee disability, rated as 30 percent disabling.  The Veteran is considered incompetent for VA purposes.

In February 2006, VA received a medical statement in connection with the current claim.  The statement indicated that the Veteran's disabling conditions were morbid obesity, chronic atrial fibrillation, congestive heart failure, bilateral leg edema, hypertension, and chronic obstructive pulmonary disease.  The statement indicated that the Veteran had mobility difficulties, but did not mention the left knee disability.

The record shows that the Veteran attended a VA examination in May 2006.  The examiner identified the Veteran's disorders as hypertension, opioid dependence, osteoarthritis of multiple joints (primarily the left knee), gouty arthritis, morbid obesity, sleep apnea, congestive heart failure, and atrial flutter.  The examiner inexplicably did not mention the Veteran's PTSD.  The examiner noted that the Veteran's mobility was limited by obesity.  In addressing the lower extremities in particular, the examiner noted that there was little function, but that the left knee problem was the least important contributor.  The examiner concluded that the Veteran did not have the capacity to protect himself from the hazards and dangers of the daily environment, that he required the assistance of another person, and that he was not capable of managing his benefit payments.

In January 2008, the Veteran submitted a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The examiner noted that the Veteran's contributing disorders included morbid obesity, severe leg edema and recurrent leg cellulitis.

The evidence currently on file is inadequate for the purpose of adjudicating the Veteran's claim.  The February 2006 and January 2008 medical statements suggest that the Veteran's need for aid and attendance is based on non-service-connected disorders.  The May 2006 examiner suggested that any contribution of the service-connected left knee disability to the need for aid and attendance was marginal, but neglected to address any impact of the Veteran's PTSD.  The Board consequently finds that another VA examination is necessary.

Finally, review of the record reflects that the Veteran applied for disability benefits from the SSA in 2004, at least in part based on his PTSD and left knee disabilities.  The outcome of his application is unclear, but any records for the Veteran in the possession of the SSA clearly are potentially relevant, and should be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should provide the Veteran with a VCAA notice letter which complies with 38 U.S.C.A. § 5103(a), including with respect to informing him of the information and evidence necessary to substantiate the claim on appeal.

2.  The AMC/RO should attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award or denial was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.
 
3.  Thereafter, schedule the Veteran for a VA aid and attendance examination, preferably by an examiner who has not previously examined the Veteran, to specifically address whether his service-connected PTSD and left knee disability results in the need for the regular aid and attendance of another person.  All necessary tests and studies should be accomplished.  The relevant documents in the claims folders should be made available to the examiner for review.  

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's service-connected PTSD and/or left knee disabilities preclude his ability to dress or undress himself; to keep himself ordinarily clean and presentable; to feed himself; to frequently adjust any special prosthetic or orthopedic appliances; to attend to the wants of nature, or whether the service-connected disabilities otherwise result in the need for assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  The rationale for any opinion offered should be fully explained.

4.  The AMC/RO should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the AMC/RO should issue a supplemental statement of the case, and should provide the Veteran and his representative an opportunity to respond. 

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the AMC/RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

